                 Case 1:18-cv-08995-ALC-KHP Document 159 Filed 04/28/21 Page 1 of 1


                          EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
       RICHARD D. EMERY                                                                              DIANE L. HOUK
       ANDREW G. CELLI, JR.                            ATTORNEYS AT LAW
       MATTHEW D. BRINCKERHOFF              600 FIFTH AVENUE AT ROCKEFELLER CENTER                EMMA L. FREEMAN
                                                           10TH FLOOR
       JONATHAN S. ABADY                                                                             DAVID BERMAN
                                                   NEW YORK, NEW YORK 10020
       EARL S. WARD                                                                                 HARVEY PRAGER
       ILANN M. MAAZEL                                                                             SCOUT KATOVICH
                                                      TEL: (212) 763-5000
       HAL R. LIEBERMAN                                                                          MARISSA BENAVIDES
                                                      FAX: (212) 763-5001
       DANIEL J. KORNSTEIN                                                                          NICK BOURLAND
                                                       www.ecbawm.com
       O. ANDREW F. WILSON                                                                       ANDREW K. JONDAHL
       KATHERINE ROSENFELD                                                                          ANANDA BURRA
       DEBRA L. GREENBERGER                                                                            MAX SELVER
       ZOE SALZMAN                                                                                  VIVAKE PRASAD
       SAM SHAPIRO                                                                                    NOEL R. LEÓN




                                                                   April 28, 2021

          By ECF                                                                                04/28/2021

          Hon. Katharine H. Parker
          United States Magistrate Judge
          Daniel Patrick Moynihan United States Courthouse
          500 Pearl Street
          New York, NY 10007

                           Re:   Aboutaam v. El Assaad, 18 Civ. 8995 (ALC) (KHP)

          Your Honor:

                 We represent Plaintiff, Hicham Aboutaam. We write to request an adjournment of the
          telephonic conference scheduled to take place on May 27, 2021 at 3:00 p.m. to any day from
          June 8-11, 2021. We have conferred with Defendants, and they consent to this request.

                  On April 26, 2021, the Court entered a report and recommendation recommending that
          Defendants’ motion to compel enforcement of the settlement agreement be denied. ECF No. 158.
          The Court also scheduled a telephonic conference for May 27, 2021. Counsel for Plaintiff is
          scheduled to participate in an all-day mediation on May 27, 2021. Accordingly, Plaintiff
          respectfully requests that the conference be adjourned to any day from June 8-11, 2021 at 10:00
          a.m. All parties are available at those times. This is the first request for an extension of this
          deadline.
APPLICATION GRANTED: The Case Management                Respectfully submitted,
Conference scheduled for Thursday, May 27, 2021 at 3:00
p.m. is hereby rescheduled to Tuesday, June 29, 2021 at /s
12:30 p.m. Counsel for the parties are directed to call
Judge Parker’s court conference line at the scheduled   Richard D. Emery
time. Please dial (866) 434-5269, Access code: 4858267.




                                          04/28/2021
